
	
		II
		112th CONGRESS
		1st Session
		S. 1687
		IN THE SENATE OF THE UNITED STATES
		
			October 12, 2011
			Mr. Bingaman (for
			 himself and Mr. Udall of New Mexico)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To adjust the boundary of the Carson
		  National Forest, New Mexico.
	
	
		1.Short titleThis Act may be cited as the
			 Carson National Forest Boundary
			 Adjustment Act of 2011.
		2.Carson National Forest Boundary
			 Adjustment
			(a)In generalThe boundary of the Carson National Forest
			 in the State of New Mexico is adjusted to incorporate the approximately 4,990
			 acres of land generally depicted as “Miranda Canyon Boundary” on the map
			 entitled Carson National Forest Boundary Adjustment and dated
			 September 21, 2010.
			(b)Land and Water Conservation
			 FundFor purposes of section
			 7 of the Land and Water Conservation Fund Act of 1965 (16 U.S.C. 4601–9), the
			 boundaries of the Carson National Forest, as modified under subsection (a),
			 shall be considered to be the boundaries of the Carson National Forest as in
			 existence on January 1, 1965.
			
